Citation Nr: 0702361	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
right wrist sprain.

2.  Entitlement to a rating in excess of 20 percent for a low 
back disability  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1989.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Las Vegas, Nevada.  A 
transcript of the hearing is associated with the claims file.  

The veteran has submitted additional evidence since the RO 
last issued a supplemental statement of the case.  He has 
waived initial consideration by the RO, and thus the Board 
may consider this evidence in the first instance.  38 C.F.R. 
§ 20.1304(c) (2006).

The issue of entitlement to a rating in excess of 20 percent 
for a low back disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's residuals of a right wrist sprain manifest as 
motion limited to no less than 75 degrees of dorsiflexion and 
65 degrees of palmar flexion.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
right wrist sprain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5215 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R.  §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is  
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VCAA notice was provided by a pre-adjudication letter dated 
in May 2003 and a post-adjudication letter dated in December 
2004.  Each letter informed the veteran of his and VA's 
respective duties in obtaining evidence and requested that 
the veteran submit evidence, which would include that in his 
possession, to the RO.  The December 2004 letter informed the 
veteran of the evidence necessary to substantiate his claim, 
that is, evidence that his right wrist condition had gotten 
worse.  Collectively, the content of the May 2003 and 
December 2004 letters complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The timing of 
the May 2003 notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Although the timing of the VCAA notice with regard to the 
evidence necessary to substantiate the veteran's claim did 
not comply with the requirement that notice must precede 
adjudication, the December 2004 letter cured the procedural 
defect because the veteran subsequently had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence.  Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Indeed, the veteran submitted additional argument in 
support of his claim by a letter dated in May 2005 and by his 
testimony at the May 2005 hearing.  During this testimony, 
the veteran referred to medical evidence of record and 
responded to questions regarding treatment of his right 
wrist.  From the transcript of this hearing the Board finds 
that the veteran had actual knowledge of the evidence 
necessary to substantiate his claim.  Following the December 
2004 letter, the veteran was afforded additional process by 
the RO's issuance of the April 2005 supplemental statement of 
the case.  For these reasons, the veteran has not been 
prejudiced by the timing of the VCAA notice.

VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was 
not provided to the veteran as to assignment of an effective 
date, however, as the Board is denying the claim, any 
question as to assignment of an effective date is rendered 
moot.  

All identified medical and evidentiary records relevant to 
the issue on appeal have been obtained.  The veteran was 
afforded an appropriate VA examination of his right wrist in 
September 2003.  The available medical evidence is sufficient 
for an adequate determination of the veteran's claim, and 
there is no indication that there are additional relevant 
records available.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.


Increased Rating

The veteran contends that his disability of the right wrist 
has gotten worse.  Specifically, he has asserted that he has 
lost movement in the wrist due to pain, has had a loss of use 
of his hand, and that gripping is difficult at times.  He has 
reported that he has greater functional loss in the winter.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

Under 38 C.F.R. 4.71a Diagnostic Code 5215, a 10 percent 
rating is assigned for limitation of motion of the wrist to 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm.  Normal motion of the wrist is 70 
degrees of dorsiflexion (extension), 80 degrees of palmar 
flexion, 45 degrees of ulnar deviation and 20 degrees of 
radial deviation.  38 C.F.R. § 4.71, Plate I (2006).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Compensable ratings are also available under 38 C.F.R. § 
4.71a Diagnostic Code 5214 for ankylosis of the wrist.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  As the veteran has always 
demonstrated motion of the right wrist and has never been 
found to have ankylosis, Diagnostic Code 5214 is not for 
application.  

Service connection for residuals of a right wrist sprain was 
granted in August 1989 and a non-compensable rating was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5215, 
effective February 1989.  

In September 2003, the veteran underwent a VA examination of 
his right wrist.  Range of motion was measured to 82 degrees 
of flexion, 68 degrees of extension, 18 degrees of radial 
deviation, and 28 degrees of ulnar radiation.  No pain was 
elicited during the examination and the examiner indicated 
that there was no inflammatory arthritis.  The examiner 
stated that flare ups occurred when the veteran lifted heavy 
weights.  This examiner also stated that the veteran had an 
additional limitation of function of between 0 and 5 percent 
due to pain, primarily caused by repetitive activity.  No 
edema, instability, weakness, tenderness, heat, redness, 
abnormal movement, or guarding was found.  Also recorded, and 
thus considered, was the veteran's report that he sometimes 
had pain, usually during cold weather.  X-rays from January 
2003 also showed a normal right wrist.  A July 2003 magnetic 
resonance image (MRI) yielded a normal wrist study.  

Even considering 38 C.F.R. § 4.40 and § 4.45, as specified in 
DeLuca, the veteran's disability of the right wrist does not 
meet the criteria for a compensable rating under Diagnostic 
Code 5215.  An additional five percent loss of function due 
to pain on repetitive activity still results in no less than 
75 degrees of flexion and 60 degrees of extension, which does 
not approach the 15 degrees of flexion and 0 degrees 
(extension limited to in line with the forearm) required for 
a 10 percent rating.  All x-rays and MRI results show a 
normal right wrist.  The record is absent for any objective 
observation of pain on motion or of any underlying pathology 
for the subjective complaints of pain on motion,  Therefore, 
consideration of the veteran's reported pain on motion does 
not result in a compensable rating for his disability of the 
right wrist.  

As the August 2003 VA examiner found no evidence of 
arthritis, and there is no medical evidence of any other 
manifestation of the veteran's residuals of a right wrist 
sprain, a rating under any other diagnostic code is not 
available.  Because the criteria for a compensable rating for 
his right wrist disability have not been met, the veteran's 
claim must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for residuals of a right wrist 
sprain, and that, therefore, the provisions of § 5107(b), 
reasonable doubt, are not applicable.  


ORDER

Entitlement to a compensable rating for residuals of a right 
wrist sprain is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The determination of whether a higher rating for the 
veteran's disability of the spine is warranted, depends, in 
part, on whether the Board considers any radiculopathy to be 
the result of his service connected disability.  In the 
August 2004 statement of the case, the RO determined that the 
veteran's service connected lumbosacral strain was limited to 
muscle injury and did not encompass degenerative disc disease 
or herniated disc.  However, whether the veteran's service 
connected disability results in or encompasses degenerative 
disc disease, herniated disc or radiculopathy is a medical 
question, and the Board is not permitted to rely on its own 
determinations as to questions requiring medical expertise.  
See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) 
(emphasizing that adjudicators cannot rely on their own 
unsubstantiated judgment in resolving medical questions).  A 
medical opinion must be obtained to answer this question.  
Furthermore, the most recent examination of the veteran's 
spine, in September 2003, predates his February 2004 surgery 
of the spine.  VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  For these reasons, a medical 
examination and opinion is required to decide this claim.  

Additionally, in a September 2006 letter from the Office of 
Personnel Management, submitted by the veteran, the veteran 
was advised to apply for Social Security Administration 
disability benefits for a disability of the spine.  On 
remand, the veteran should be asked if he has filed a claim 
for SSA disability benefits for a disability of the spine, 
and if he has, VA should obtain from the SSA a copy of any 
relevant SSA decision and associated medical evidence.  

Finally, the veteran should be provided notice of assignment 
of disability ratings and effective dates in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA notice under 38 U.S.C.A. 
5103(a) and 38 C.F.R. § 3.159(b) as 
specified in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Ask the veteran if he has submitted a 
claim for Social Security Administration 
(SSA) disability benefits for a disability 
of the spine, including degenerative disc 
disease.  If the veteran responds that he 
has submitted such a claim, obtain a copy 
of any relevant SSA decisions and 
supporting medical evidence.

3.  After the above development is 
complete, schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the etiology of any 
degenerative disc disease and/or 
degenerative joint disease and the 
severity of his disability of the spine.  
Any indicated tests and studies should be 
performed.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses, and state whether the claims 
folder was reviewed.

The examiner is specifically asked to 
state whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the veteran's degenerative disc 
disease, status post lumbar laminectomy, 
and/or degenerative joint disease is a 
part and parcel of, etiologically related 
to or the result of his service or service 
connected disability of the spine.  

4.  Then, readjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, furnish him and his 
representative a supplemental statement of 
the case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


